Citation Nr: 0501431	
Decision Date: 01/18/05    Archive Date: 02/07/05	

DOCKET NO.  99-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the benefit sought 
on appeal.  The veteran, who had active service from August 
1969 to February 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

A BVA decision dated in January 2001 affirmed the RO's denial 
of the benefits sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in May 2001, 
the Court vacated the Board's decision.  The case was 
subsequently returned to the Board for further appellate 
review, and the Board returned the case to the RO for 
additional development in June 2003.  Following 
accomplishment of the requested development, the case was 
returned to the Board for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection has been established for traumatic 
amputation of the right leg above the knee and left arm above 
the elbow, evaluated as 100 percent disabling; residuals of a 
laceration of the right forearm with medial nerve neuropathy, 
evaluated as 50 percent disabling; traumatic amputation below 
the knee of the left leg, evaluated as 40 percent disabling; 
postoperative residuals of a closed colostomy, evaluated as 
20 percent disabling; residuals of a gunshot wound of the 
abdomen with injury to Muscle Group XIX, evaluated as 
20 percent disabling; acquired absence of the left testes, 
evaluated as 10 percent disabling; tinnitus, evaluated as 
10 percent disabling; impingement syndrome of the right 
shoulder with arthritis, evaluated as 10 percent disabling; 
and for bilateral postoperative healed perforation of the 
tympanic membrane and bilateral hearing loss, both evaluated 
as noncompensably disabling.  

3.  The veteran is in receipt of special monthly compensation 
(SMC) under 38 U.S.C.A. § 1114(k) on account of anatomical 
loss of one foot; under 38 U.S.C.A. (m) on account of 
anatomical loss of one leg at a level or with complications 
preventing natural knee action with prosthesis in place and 
anatomical loss of one arm at a level or with complications 
preventing natural elbow action with prosthesis in place; 
under 38 U.S.C.A. § 1114(p) at the rate intermediate between 
subsection (m) and (n), on account of anatomical loss of the 
right leg and left arm with additional disabilities of below-
the-knee amputation of the left leg, residuals of a 
colostomy, absence of a left testes, medial nerve neuropathy 
of the right arm and tinnitus and right shoulder arthritis 
independently ratable at 50 percent or more; and under 
38 U.S.C.A. § 1114(p) at the next higher rate or intermediate 
rate of subsection (n) due to loss of use of three 
extremities.

4.  The veteran's service-connected disabilities entitle him 
to SMC under 38 U.S.C.A. § 1114(o) as he has two or more 
rates under 38 U.S.C.A. § 1114(l), no condition being 
considered twice in the determination, specifically loss of 
use of both feet and helplessness that demonstrates a factual 
need for the aid and attendance of another person.  



CONCLUSION OF LAW

The requirements for additional special monthly compensation 
under 38 U.S.C.A. § 1114(r) based on the need for regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1110, 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) until well after the RO's December 
1998 decision in this case.  However, in a similar case 
regarding the timing of the VCAA notice, the Court held that 
in such situations the claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
That notice was provided to the veteran and his attorney in 
October 2003 pursuant to the Board's request in the June 2003 
remand, and subsequent to that notice, the RO reviewed the 
veteran's claim, continued the denial of the benefit sought 
and issued Supplemental Statements of the Case in March and 
May 2004.  This would appear to satisfy the notification 
requirements of the VCAA.  

The Board does acknowledge the March 2004 correspondence from 
the veteran's attorney in which he asserts that he and the 
veteran had not been informed of the evidence or information 
needed to substantiate the veteran's claim.  However, the 
Board finds since this decision represents a complete grant 
of the benefit sought on appeal, the veteran is not 
prejudiced by any deficiency in the notice provided and the 
Board will proceed with appellate review.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran has been afforded VA examinations in order to 
assess the severity of his disabilities and VA medical 
records have been obtained.  The veteran and his attorney 
have not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  As such, the Board finds 
that the case is ready for appellate review.

The veteran is seeking a higher level of SMC.  More 
specifically the veteran contends that he is in need of the 
regular aid and attendance of another person.  The veteran is 
currently receiving SMC under 38 U.S.C.A. § 1114(n).  This is 
based on the veteran's entitlement to SMC under 38 U.S.C.A. 
§ 1114(k) on account of anatomical loss of one foot; 
entitlement to SMC under 38 U.S.C.A. § 1114(m) on account of 
anatomical loss of one leg at a level or with complications 
preventing natural knee action with prosthesis in place and 
the anatomical loss of one arm at a level or with 
complications preventing natural elbow action with prosthesis 
in place; entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at an 
intermediate rate between subsection (m) and (n) on account 
of anatomical loss of the right leg and left arm with 
additional disabilities independently ratable at 50 percent 
or more; and entitled to special monthly compensation under 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(5) at the next 
higher intermediate rate or the intermediate rate of 
subsection (n) due to loss of use of three extremities.

Since the veteran's level of SMC is beyond the SMC provided 
by 38 U.S.C.A. § 1114(l) for regular aid and attendance, the 
requirements for the veteran's entitlement to SMC based on 
aid and attendance are found at 38 U.S.C.A. § 1114(r).  Under 
that paragraph if a veteran, otherwise entitled to 
compensation authorized under subsection (o) of this section 
and the rate authorized under subsection (k) of this section, 
is in need of regular aid and attendance, then in addition to 
such compensation the veteran shall be paid a monthly aid and 
attendance allowance.  Thus, in order for the veteran to be 
entitled to aid and attendance in this case he must 
demonstrate an entitlement to SMC under subsection (o), which 
would then entitle the veteran to aid and attendance under 
38 U.S.C.A. § 1114(r)(1) if the factual need for aid and 
attendance is demonstrated.  

In this case, for the veteran to be entitled to SMC under 
38 U.S.C.A. § 1114(o) the veteran must have, as a result of 
service-connected disabilities, disabilities under conditions 
which would entitle the veteran to two or more of the rates 
provided in one or more subsections (l) through (n) of this 
section, no condition being considered twice in the 
determination.  "This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on the need resulting from pathology 
other than that of the extremities."38 C.F.R. § 3.350(d)(3)  

While the RO has explained that the phrase "no condition 
being considered twice in the determination" used in 
38 U.S.C.A. § 1114(o) to preclude consideration of 
disabilities used in other awards of special monthly 
compensation, the Board finds that this interpretation is 
incongruent with the SMC the veteran currently receives.  For 
example, the provisions of 38 U.S.C.A. § 1114(p) provided for 
additional SMC for the veteran because he had suffered the 
anatomical loss or loss of use or combination of anatomical 
loss or loss of use of three extremities, disabilities 
already considered in finding the veteran entitled to SMC 
under 38 U.S.C.A. § 1114(k) and (m).  Thus, the Board 
believes the question is whether the veteran would be 
entitled to two or more rates provided in one or more of 
subsections (l) through (n), with no condition being 
considered twice in the determination for entitlement to SMC 
under subsection (o).  

Turning to the evidence of record, the Board finds that the 
veteran would be entitled to two rates provided in subsection 
(l).  In this regard, the veteran has the anatomical loss of 
both feet, providing for one rate under subsection (l), and 
the Board believes that the evidence of record does support a 
finding that the veteran is so helpless as to be in need of 
regular aid and attendance as a result of the disabilities of 
his upper extremities, the above the elbow amputation of the 
left arm and the residuals of the laceration of the right 
forearm, evaluated as 50 percent disabling.  

The criteria for determining whether the veteran is in need 
of regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a).  The following are considered in determining the 
need for regular aid and attendance:  The inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this does not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care of assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated be found to exist before a 
favorable rating can be made.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  

In order to determine the veteran's need for aid and 
attendance of another person he was afforded a series of VA 
examination in September 1998 and an examination in December 
2002.  The Board acknowledges differences in the VA 
examination reports dated in September 1998 and December 
2002.  In this regard, the September 1998 VA aid and 
attendance examination painted a picture of a much more 
capable veteran than the December 2002 VA examination.  For 
example, the December 2002 VA examination relates that the 
veteran required assistance in getting dressed and applying 
prosthetic devices, attaching straps and going to the 
bathroom, shaving and toileting.  The examiner also stated 
that the veteran was very limited in protecting himself from 
the hazards and dangers of daily living.  On the other hand, 
the September 1998 VA examination related no such 
limitations.  Therefore, given the veteran's disabilities, 
which include bilateral lower extremity amputations entitling 
him to one rate under subsection (l), and an amputation of 
the left arm and significant impairment of the remaining 
right upper extremity along with the findings of the two VA 
examinations, the Board concludes, with resolution of any 
doubt in the veteran's favor, that he satisfies the 
requirements for regular aid and attendance of another person 
set forth in 38 C.F.R. § 3.352(a) based on disabilities 
separate and distinct from the bilateral lower extremity 
amputations, thus entitling the veteran to another rate under 
subsection (l).  

Therefore, the Board finds that the veteran is entitled to 
SMC under 38 U.S.C.A. § 1114(o).  As a result the veteran 
also satisfies the requirements for aid and attendance under 
38 U.S.C.A. § 1114(r)(1).  The veteran is entitled to 
compensation under 38 U.S.C.A. § 1114(o) and a rate 
authorized under subsection (k), and is in need of regular 
aid and attendance of another person.  Accordingly, the Board 
finds that the veteran is entitled to special monthly 
compensation based on a need for aid and attendance of 
another person.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, additional special monthly compensation based on 
the need for the regular aid and attendance of another person 
is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


